Exhibit 10.2

EXECUTION COPY

TIME WARNER TELECOM INC.

2.375% CONVERTIBLE SENIOR DEBENTURES DUE 2026

UNDERWRITING AGREEMENT

March 23, 2006



--------------------------------------------------------------------------------

March 23, 2006

Morgan Stanley & Co. Incorporated

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

 

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, NY 10036

Ladies and Gentlemen:

Time Warner Telecom Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), $325 million principal amount of its 2.375% convertible senior
debentures due 2026 (the “Firm Securities”) to be issued pursuant to the
provisions of an indenture and a supplemental indenture (each to be dated as of
March 29, 2006, together, the “Indenture”) between the Company and Wells Fargo
Bank, National Association, as Trustee (the “Trustee”). The Company also
proposes to issue and sell to the several Underwriters not more than an
additional $48.75 million principal amount of its 2.375% convertible senior
debentures due 2026 (the “Additional Securities”) if and to the extent that
Morgan Stanley & Co. Incorporated shall have determined to exercise, on behalf
of the Underwriters, the right to purchase such Additional Securities (or any
portion thereof) granted in Section 2 hereof. The Firm Securities and the
Additional Securities are hereinafter collectively referred to as the
“Securities.” The Securities will be convertible into shares of class A common
stock of the Company, par value $.01 per share (the “Class A Common Stock”). The
shares of Class A Common Stock into which the Securities are convertible are
hereinafter collectively referred to as the “Underlying Securities.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, (the file number
of which is set forth in Schedule I hereto) on Form S-3, relating to securities
(the “Shelf Securities”), including the Securities, for registration under the
Securities Act of 1933, as amended (the “Securities Act”), of such Shelf
Securities and the offering thereof from time to time in accordance with Rule
415. The registration statement as amended to the date of this Agreement,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A or Rule 430B under
the Securities Act, is hereinafter referred to as the “Registration Statement,”
and the related prospectus covering the Shelf Securities dated March 17, 2006 in
the form first used to confirm sales of the Securities (or in the form first
made available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Basic Prospectus.” The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Securities in the form first used to
confirm sales of the Securities



--------------------------------------------------------------------------------

(or in the form first made available to the Underwriters by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act), is
hereinafter referred to as the “Prospectus,” and the term “preliminary
prospectus” means the Basic Prospectus as supplemented by the preliminary
prospectus supplement dated March 17, 2006. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act, “Time of Sale Prospectus” means the preliminary prospectus
together with the free writing prospectuses, if any, each identified in Schedule
I hereto, and “broadly available road show” means a “bona fide electronic road
show” as defined in Rule 433(h)(5) under the Securities Act that has been made
available without restriction to any person. As used herein, the terms
“Registration Statement,” “Basic Prospectus,” “preliminary prospectus,” “Time of
Sale Prospectus” and Prospectus shall include the documents, if any,
incorporated by reference therein. The terms “supplement,” “amendment,” and
“amend” as used herein with respect to the Registration Statement, the Basic
Prospectus, the Time of Sale Prospectus, any preliminary prospectus or free
writing prospectus shall include all documents subsequently filed by the Company
with the Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to and
agrees with each of the Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or, to the knowledge of the Company,
threatened by the Commission. If the Registration Statement is an automatic
shelf registration statement as defined in Rule 405 under the Securities Act,
the Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) eligible to use the Registration Statement as an automatic shelf
registration statement and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.

(b) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Time of Sale Prospectus or the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) each part of the Registration Statement, when such part became effective,
did not contain, and each such part, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) the Registration Statement as of the date hereof
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iv) the Registration Statement and the Prospectus
comply, and as amended or supplemented, if applicable, will comply in all
material respects with

 

2



--------------------------------------------------------------------------------

the Securities Act and the applicable rules and regulations of the Commission
thereunder, (v) the Time of Sale Prospectus does not, and at the time of each
sale of the Securities in connection with the offering when the Prospectus is
not yet available to prospective purchasers and at the Closing Date (as defined
in Section 4), the Time of Sale Prospectus will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (vi) each broadly available road show, if any, when
considered together with the Time of Sale Prospectus, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (vii) the Prospectus does not contain and, as
amended or supplemented, if applicable, will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to (A) statements or omissions in the
Registration Statement, the Time of Sale Prospectus or the Prospectus based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Underwriters expressly for use therein or (B) that
part of the Registration Statement that constitutes the Statement of Eligibility
(Form T-1) under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), of the Trustee.

(c) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule I hereto, and electronic road shows each furnished to the
Underwriters before first use, the Company has not prepared, used or referred
to, and will not, without your prior consent, prepare, use or refer to, any free
writing prospectus.

(d) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own its property and to conduct its business as described
in the Time of Sale Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole.
For

 

3



--------------------------------------------------------------------------------

the purposes of this Agreement, the term “subsidiary” refers to all direct and
indirect subsidiaries of the Company.

(e) Each subsidiary of the Company has been duly incorporated or, in the case of
partnerships or limited liability companies, duly organized, is validly existing
as a corporation, a partnership or a limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
organization, has the corporate power or power as a partnership or limited
liability company, as applicable, and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each subsidiary of the Company that is a corporation have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim (collectively, “Liens”)
except for any Liens securing indebtedness of the Company or its subsidiaries
for borrowed money (including pursuant to its credit agreement or indentures) or
as described in the Time of Sale Prospectus or Registration Statement and all of
the partnership interests or limited liability company membership interests in
each of the Company’s subsidiaries that is a partnership or a limited liability
company, as the case may be, are owned directly or indirectly by the Company,
free and clear of all Liens except for any Liens securing indebtedness of the
Company or its subsidiaries for borrowed money (including pursuant to its credit
agreement or indentures) or as described in the Time of Sale Prospectus or
Registration Statement .

(f) This Agreement has been duly authorized, executed and delivered by the
Company.

(g) The authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in the Prospectus.

(h) The shares of capital stock of the Company outstanding prior to the issuance
of the Securities have been duly authorized and are validly issued, fully paid
and non-assessable.

(i) The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

 

4



--------------------------------------------------------------------------------

(j) The Indenture has been duly authorized and, when executed and delivered by
the Trustee and the Company, will be a valid and binding agreement of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general principles of equity.

(k) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

(l) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities and will not contravene any provision of applicable law or the
certificate of incorporation or by-laws of the Company or any of its
subsidiaries or any agreement or other instrument binding upon the Company or
any of its subsidiaries that is material to the Company and its subsidiaries,
taken as a whole (including, without limitation, all agreements and indentures
listed as Exhibits to the Company’s Annual Report on Form 10-K for its fiscal
year ended December 31, 2005), or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
of its subsidiaries, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indenture and the Securities, except such as have been obtained under the
Securities Act and the Exchange Act and as set forth in the Time of Sale
Prospectus or such as may be required by the securities or Blue Sky laws of the
various states in connection with the offer and sale of the Securities.

(m) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus.

(n) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject (i) other than proceedings accurately described in all
material respects in the Time of Sale Prospectus and proceedings that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power or ability of the Company to perform its obligations
under this Agreement, the Indenture or the Securities or to consummate the
transactions contemplated by the Prospectus or (ii) that are required to be
described in the

 

5



--------------------------------------------------------------------------------

Registration Statement or the Prospectus and are not so described; and there are
no statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement that are not described or filed as
required.

(o) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(p) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(q) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

(r) There are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any of the
securities of the Company (except as otherwise disclosed in the Registration
Statement) or to require the Company to include such securities with the
Securities registered pursuant to the Registration Statement.

(s) Subsequent to the date as of which information is given in the Time of Sale
Prospectus, (i) the Company has not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction, in
each case not in the ordinary course of business; (ii) the Company has not
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and (iii) there has not been any material
change in the capital stock, short-term debt or long-term debt of the Company
and

 

6



--------------------------------------------------------------------------------

its subsidiaries, taken as a whole, except in each case as described in the Time
of Sale Prospectus or the Registration Statement.

(t) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, free and clear of all Liens except for any Liens
securing indebtedness of the Company or its subsidiaries for borrowed money
(including pursuant to its credit agreement or indentures) or Liens permitted
under its credit agreement or indentures as are described in the Time of Sale
Prospectus or Registration or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries or such as do not, singly or in
the aggregate, have or could not result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, except in each case as described
in or contemplated by the Time of Sale Prospectus.

(u) Except as described in the Time of Sale Prospectus, the Company and its
subsidiaries own or possess, or can acquire on reasonable terms, all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks and trade names,
currently employed by them in connection with the business now operated by them,
except where the failure to own or possess or to have the right to acquire any
of the foregoing, singly or in the aggregate, does not have a material adverse
effect on the Company and its subsidiaries, taken as a whole, and neither the
Company nor any of its subsidiaries has received any notice of infringement of
or conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(v) Except as described in the Time of Sale Prospectus, no material labor
dispute with the employees of the Company exists or, to the knowledge of the
Company, is imminent, except for disputes that do not or would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole;
and the Company is not aware, but without any independent investigation or
inquiry, of any existing, threatened or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers or contractors that
could have a material adverse effect on the Company and its subsidiaries, taken
as a whole.

(w) The Company and its subsidiaries are insured by insurers that the Company
reasonably believes to be of recognized financial responsibility against such
losses and risks and in such amounts as are customary in the businesses in

 

7



--------------------------------------------------------------------------------

which it is engaged; and neither the Company nor any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, except as described in or contemplated by the Time of Sale
Prospectus.

(x) (i) The Company and its subsidiaries possess all permits, licenses, rights
of way, approvals, consents and other authorizations (collectively issued by the
appropriate federal, state or local regulatory agencies or bodies, (including
the Federal Communications Commission (the “FCC”), the public utilities
commission, or any equivalent body, of each state in which the Company and its
subsidiaries do business and any other relevant state or local governmental
department, commission, board, bureau, agency, court or other authority thereof
(the “Local Authorities”)) required for the conduct of the telecommunications
business now operated by the Company and its subsidiaries (collectively, the
“Governmental Licenses”), except where the failure to possess any such
Governmental Licenses would not, singly or in the aggregate, have a material
adverse effect on the Company and its subsidiaries, taken as a whole; the
Company and its subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole; all of the Governmental Licenses are valid
and in full force, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, singly or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole; there is no outstanding adverse
judgment, decree or order that has been issued by the FCC or any of the Local
Authorities against the Company or any of its subsidiaries and which, singly or
in the aggregate, would have a material adverse effect of the Company and its
subsidiaries, taken as a whole; and neither the Company nor any of its
subsidiaries has received any notice of or is not aware of proceedings relating
to the revocation or modification of any such Governmental Licenses or, except
as set forth in the Time of Sale Prospectus, that would otherwise affect the
operations of the Company or its subsidiaries and which, singly or in the
aggregate, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(y) There is, and has been, no failure on the part of the Company or its
subsidiaries, or any of their directors or officers, in their capacities as
such, to comply in all material respects with any provision of the Sarbanes
Oxley Act of 2002 and the rules and regulations promulgated in connection
therewith including, without limitation, Section 402 related to loans and
Sections 302 and 906 related to certifications.

(z) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions

 

8



--------------------------------------------------------------------------------

are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability and (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(aa) Ernst & Young LLP, who reported on the annual consolidated financial
statements of the Company incorporated by reference in the Registration
Statement and the Prospectus, are independent accountants as required by the
Securities Act.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Firm Securities set forth in
Schedule II hereto opposite its name at the purchase price set forth in
Schedule I hereto.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to issue and sell to
the Underwriters the Additional Securities, and the Underwriters shall have the
right to purchase, severally and not jointly, up to $48.75 million principal
amount of Additional Securities at the Purchase Price plus accrued interest, if
any, to the date of payment and delivery. The Underwriters may exercise these
rights in whole or from time to time in part by giving written notice of each
election to exercise the foregoing option not later than 30 days after the date
of this Agreement. Any exercise notice shall specify the principal amount of
Additional Securities to be purchased by the Underwriters and the date on which
such Additional Securities are to be purchased. Each purchase date must be at
least one business day after the written notice is given and may not be earlier
than the Closing Date for the Firm Securities nor later than ten business days
after the date of such notice. Additional Securities may be purchased as
provided in Section 3 hereof solely for the purpose of covering over allotments
made in connection with the offering of the Firm Securities. On each day, if
any, that Additional Securities are to be purchased (each an “Option Closing
Date”), each Underwriter agrees, severally and not jointly, to purchase the
principal amount of Additional Securities (subject to such adjustments to
eliminate fractional securities as you may determine) that bears the same
proportion to the total number of Additional Securities to be purchased on such
Option Closing Date as the principal amount of Firm Securities set forth in
Schedule II hereto opposite the name of such Underwriter bears to the total
principal amount of Firm Securities.

The Company hereby agrees that, without the written consent of Morgan Stanley &
Co. Incorporated, Wachovia Capital Markets, LLC and Deutsche Bank Securities
Inc. on behalf of the Underwriters, it will not, during the period ending

 

9



--------------------------------------------------------------------------------

90 days after the date of the Prospectus, (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Class A Common
Stock or any securities convertible into or exercisable or exchangeable for
Class A Common Stock, (ii) file any registration statement with the Commission
relating to the offering of any shares of Class A Common Stock or (iii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Class A Common Stock,
whether any such transaction described in clause (i), (ii) or (iii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.

The foregoing paragraph shall not apply to (i) the Securities to be sold
hereunder or the Underlying Securities, (ii) the issuance by the Company of
shares of Common Stock upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and as described in the
Prospectus (or filing a registration statement with the Commission related to
the issuance or resale of such Class A Common Stock), (iii) the issuance by the
Company of any shares of Common Stock, options or other securities to or for the
benefit of employees of the Company on or after the date hereof pursuant to the
Company’s employee stock ownership plan or equity incentive plans as described
in the Time of Sale Prospectus or the Registration Statement and the issuance by
the Company of shares of Class A Common Stock upon the exercise of any such
options or other securities (or filing a registration statement with the
Commission related to the issuance or resale of such Class A Common Stock).

If:

(1) during the last 17 days of the 90-day restricted period described in the
third paragraph of this Section 2, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or

(2) prior to the expiration of the 90-day restricted period described in the
third paragraph of this Section 2, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
restricted period; and in each case

(3) at the end of the 90-day restricted period described in the third paragraph
of this Section 2, (i) the Company’s shares are not “actively traded securities”
as such term is defined in Regulation M under the Securities Act or (ii) the
Underwriters are not able to publish or distribute research reports concerning
the Company or its industry pursuant to Rule 139 of the Securities Act,

then the restrictions imposed by this Agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

 

10



--------------------------------------------------------------------------------

3. Public Offering. The Company is advised by the Underwriters that they propose
to make a public offering of their respective portions of the Securities as soon
after this Agreement has been executed as in your judgment is advisable. The
Company is further advised by the Underwriters that the Securities are to be
offered to the public upon the terms set forth in the Prospectus.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City on the
closing date and time set forth in Schedule I hereto, or at such other time on
the same or such other date, not later than the fifth business day thereafter,
as may be designated by Morgan Stanley & Co. Incorporated in writing. The time
and date of such payment are hereinafter referred to as the “Closing Date.”

Payment for the Firm Securities shall be made against delivery to Morgan
Stanley & Co. Incorporated on the Closing Date for the respective accounts of
the several Underwriters of the Firm Securities registered in such names and in
such denominations as Morgan Stanley & Co. Incorporated shall request in writing
not less than one full business day prior to the Closing Date, with any transfer
taxes payable in connection with the transfer of the Firm Securities to the
Underwriters duly paid.

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Underwriters at
10:00 a.m., New York City time, on the date specified in the corresponding
notice described in Section 2 or at such other time on the same or on such other
date, in any event not later than May 8, 2006, as shall be designated in writing
by you.

Payment for the Additional Securities shall be made against delivery to Morgan
Stanley & Co. Incorporated on the Option Closing Date for the respective
accounts of the several Underwriters of the Additional Securities registered in
such names and in such denominations as you shall request in writing not less
than one full business day prior to the relevant Option Closing Date, with any
transfer taxes payable in connection with the transfer of the Additional
Securities to the Underwriters duly paid set forth on Schedule I hereto.

The Firm Securities and Additional Securities shall be in definitive form or
global form, as specified by Morgan Stanley & Co. Incorporated, and in such
denominations as Morgan Stanley & Co. Incorporated shall request in writing not
later than one full business day prior to the Closing Date or the applicable
Option Closing Date, as the case may be. The Firm Securities and Additional
Securities shall be delivered to Morgan Stanley & Co. Incorporated on the
Closing Date for the respective accounts of the several Underwriters, with any
transfer taxes

 

11



--------------------------------------------------------------------------------

payable in connection with the transfer of the Securities to the Underwriter
duly paid, against payment of the Purchase Price therefor.

5. Conditions to the Underwriters’ Obligations. The several obligations of the
Underwriters are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct in all material respects as of the Closing Date and that the
Company has complied in all material respects with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion of
Faegre & Benson LLP, outside counsel for the Company, dated the Closing Date, to
the effect that:

(i) to such counsel’s knowledge, (A) there are not any pending or threatened
governmental proceedings before any court or governmental agency or authority or
any arbitrator to which the Company is a party or to which any of the properties
of the Company is subject of a character required to be disclosed in the Time of
Sale Prospectus which are not disclosed as required, and (B) there is no
contract, indenture, mortgage,

 

12



--------------------------------------------------------------------------------

loan agreement, note, lease or other document of a character required to be
described in the Time of Sale Prospectus which is not described as required;

(ii) the shares of capital stock of the Company outstanding prior to the
issuance of the Securities have been duly authorized and are validly issued and
fully paid and non-assessable;

(iii) the Securities conform in all material respects to the description thereof
contained in the Time of Sale Prospectus;

(iv) the Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to the effects of applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture;

(v) the Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights under (A) the
Delaware General Corporation Law, (B) the certificate of incorporation or
by-laws of the Company, or (C) to the knowledge of such counsel, any agreement
or instrument to which the Company is a party;

(vi) this Agreement has been duly authorized, executed and delivered by the
Company;

(vii) the Indenture has been duly qualified under the Trust Indenture Act and
has been duly authorized, executed and delivered by, and is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability;

(viii) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities will not contravene any provision of applicable law or the
certificate of incorporation or by-laws of the Company or, to the best of such
counsel’s knowledge, any agreement or other instrument binding upon the Company
or any of its subsidiaries that is material to the Company and its subsidiaries,
taken as a whole, or, to the

 

13



--------------------------------------------------------------------------------

best of such counsel’s knowledge, any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indenture and the Securities except such as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Securities and as for such as may be required by the FCC or Local Authorities,
as to which such counsel expresses no opinion;

(ix) the statements relating to legal matters, documents or proceedings included
in (A) the Time of Sale Prospectus and the Prospectus under the captions
“Description of the Debentures,” “Description of Capital Stock,” insofar as
relevant to the offering of the Securities, “Underwriters” (except relating to
price, stabilization, short positions and passive market making activities, as
to which such counsel need not express an opinion), “Description of the Debt
Securities,” and “Description of Common Stock” and (B) the Registration
Statement in Item 15, in each case insofar as such statements constitute
summaries of the legal matters, documents or proceedings referred to therein
fairly summarize in all material respects such matters, documents or
proceedings;

(x) such counsel does not know of any legal or governmental proceedings pending
or threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that are required to be described in the Registration Statement or the
Prospectus and are not so described or of any statutes, regulations, contracts
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement that are not described or filed as required except for statutes or
regulations relating to telecommunications law, the FCC or Local Authorities, as
to which such counsel expresses no opinion;

(xi) the Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended;

(xii) the statements set forth under “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to describe the material tax
consequences to a U.S. Holder (as defined in the Time of Sale Prospectus) of an
investment in the Securities, fairly summarize the matters therein described

 

14



--------------------------------------------------------------------------------

(xiii) (A) in the opinion of such counsel (1) each document filed pursuant to
the Exchange Act and incorporated by reference in the Registration Statement and
the Prospectus (except for the financial statements and financial schedules and
other financial and statistical data included therein, as to which such counsel
need not express any opinion) appeared on its face to be appropriately
responsive as of its filing date in all material respects to the requirements of
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, and (2) the Registration Statement and the Prospectus (except for
the financial statements and financial schedules and other financial and
statistical data included therein and except for that part of the Registration
Statement that constitutes the Form T-1, as to which such counsel need not
express any opinion) appear on their face to be appropriately responsive in all
material respects to the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder, and (B) nothing has come to
the attention of such counsel that causes such counsel to believe that (1) any
part of the Registration Statement, when such part became effective, (except for
the financial statements and financial schedules and other financial and
statistical data included therein and except for that part of the Registration
Statement that constitutes the Form T-1, as to which such counsel need not
express any belief) contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (2) the Registration Statement or the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data included therein and except for that part
of the Registration Statement that constitutes the Form T-1, as to which such
counsel need not express any belief) on the date of this Agreement contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(3) the Time of Sale Prospectus (except for the financial statements and
financial schedules and other financial and statistical data included therein,
as to which such counsel need not express any belief) as of the date of this
Agreement or as of the Closing Date contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made not
misleading or (4) the Prospectus (except for the financial statements and
financial schedules and other financial and statistical data included therein,
as to which such counsel need not express any belief) as amended or
supplemented, if applicable, as of the Closing Date contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made not misleading; and

 

15



--------------------------------------------------------------------------------

(d) The Underwriters shall have received on the Closing Date an opinion of Paul
B. Jones, Esq., Senior Vice President and General Counsel of the Company, dated
the Closing Date, to the effect that:

(i) the Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own its property and to conduct its business as described
in the Time of Sale Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;

(ii) each subsidiary of the Company has been duly incorporated, or, in the case
of partnerships or limited liability companies, duly organized, is validly
existing as a corporation, a partnership or a limited liability company, as the
case may be, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole;

(iii) except as otherwise disclosed in the Time of Sale Prospectus, all of the
issued shares of capital stock of each subsidiary of the Company that is a
corporation have been validly authorized and issued, are fully paid and
non-assessable and are owned directly by the Company free and clear of all
liens, except for any liens securing indebtedness of the Company or its
subsidiaries for borrowed money (including pursuant to its credit agreement or
indentures) or as described in the Time of Sale Prospectus or Registration
Statement; and all of the partnership interests and membership interests in each
of the subsidiaries of the Company that is a partnership or a limited liability
company, are owned directly by the Company free and clear of all liens, except
for any liens securing indebtedness of the Company or its subsidiaries for
borrowed money (including pursuant to its credit agreement or indentures) or as
described in the Time of Sale Prospectus or Registration Statement;

(iv) the authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in the Time of Sale
Prospectus;

(v) the statements contained in the Time of Sale Prospectus under the captions
“Risk Factors – Several customers account for a significant portion of our
revenue, and some of our customers’ purchases may not continue due to customer
consolidations, financial difficulties or other factors,” “Risk Factors – We
have experienced reductions in switched access and reciprocal compensation
revenue as a result of

 

16



--------------------------------------------------------------------------------

regulatory rate reform, and we may experience further such reductions in the
future,” “Risk Factors – Risks Relating to Our Business – We may be adversely
affected by changes in the regulation of special access services,” “Risk Factors
– Risks Relating to Our Business – We must obtain access to rights-of-way and
pole attachments on reasonable terms and conditions,” “Risk Factors – Risks
Relating to Our Business – Our revolving credit facility and term loan B and the
indentures relating to each outstanding series of our senior notes contain
restrictive covenants that may limit our flexibility, and breach of those
covenants may cause us to be in default under those agreements,” “Risk Factors –
Risks Relating to Our Ownership Structure – We are controlled by the Class B
Stockholders,” “Risk Factors – Risks Relating to Our Ownership Structure – Time
Warner Inc. can sell control of us at any time, and sales by the Class B
stockholders could adversely affect us,” “Risk Factors – Risks Relating to Our
Ownership Structure – Each of the Class B stockholders has veto rights over
certain actions”; and, except as updated in the Prospectus or in any later
document incorporated by reference into the Prospectus, in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2005 under the captions
“Item 1. Business—Services— Limitation on Residential and Content Services,”
“Item 1. Business—Competition,” “Item 1. Business—Government Regulation,” “Item
1A. Risk Factors—Risks Relating to Our Business—Several customers account for a
significant proportion of our revenue, and some of our customers’ purchases may
not continue due to customer consolidations, financial difficulties or other
factors,” “Item 1A. Risk Factors—Risks Relating to Our Business—We must obtain
access to rights-of-way and pole attachments on reasonable terms and
conditions,” “Item 1A. Risk Factors—Risks Relating to Our Business—We have
experienced reductions in switched access and reciprocal compensation revenue as
a result of regulatory rate reform, and we may experience further such
reductions in the future,” “Item 1A. Risk Factors—Risks Relating to Our
Business—We may be adversely affected by changes in the regulation of special
access services,” “Item 1A. Risk Factors—Risks Relating to Our Business—We may
be adversely affected by changes to the Communications Act,” “Item 1A. Risk
Factors—Risks Relating to Our Ownership Structure—We are controlled by the Class
B Stockholders,” “Item 1A. Risk Factors—Risks Relating to Our Ownership
Structure—Each of the Class B Stockholders has veto rights over certain
actions,” “Item 1A. Risk Factors—Risks Relating to Our Ownership Structure—Time
Warner Inc. can sell control of us at any time, and sales by the Class B
Stockholders could adversely affect us,” “Item 3. Legal Proceedings” and “Item
13. Certain Relationships and Related Transactions” and except as updated in the
Time of Sale Prospectus or in any later document incorporated by reference in
the Time of Sale Prospectus , in the Company’s definitive proxy statement for
the Company’s Annual Meeting of Stockholders held on June 16, 2005 as filed with
the Commission under

 

17



--------------------------------------------------------------------------------

the caption “Certain Relationships and Related Transactions,” in each case
insofar as such statements constitute a summary of the legal or regulatory
matters or legal or regulatory proceedings referred to therein, are correct in
all material respects and do not omit a material fact necessary to make the
statements contained therein not misleading;

(vi) to such counsel’s knowledge, the Company possesses the governmental
licenses required by federal or state telecommunications regulatory bodies
necessary for the Company’s existing services (the “Communications Licenses”)
and the Company is in compliance with the terms and conditions of all such
Communications Licenses, except where the failure to so comply would not, singly
or in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole, and such Communications Licenses are valid and
in full force and effect, except where the invalidity of such Communications
Licenses to be in full force and effect would not have a material adverse effect
on the Company and its subsidiaries, taken as a whole;

(vii) there is no outstanding adverse judgment, decree or order that has been
issued by the FCC or any state telecommunications regulatory body against the
Company and its subsidiaries which, singly or in the aggregate, would have a
material adverse effect on the Company and its subsidiaries, taken as a whole;
and, to the best of such counsel’s knowledge, neither the Company nor any of its
subsidiaries is the subject of, or threatened by, any proceedings relating to
the revocation or modification of any such Communications Licenses or, except as
set forth in the Time of Sale Prospectus, that would otherwise adversely affect
the operation of the Company and its subsidiaries, taken as a whole, which
singly or in the aggregate, would have a material adverse effect on the Company
and its subsidiaries, taken as a whole;

(viii) the execution, delivery and performance of this Agreement, the Indenture,
the consummation of the transactions contemplated herein, the issuance and sale
of the Securities, and the use of proceeds from the sale of the Securities to
the extent expressly described in the Time of Sale Prospectus under the caption
“Use of Proceeds,” and compliance by the Company with their obligations under
this Agreement, the Indenture and the Securities do not and will not, whether
with or without the giving of notice or lapse of time or both, result in any
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree, known to such counsel, of any federal or state
telecommunications regulatory body having jurisdiction over the Company except
for such violations that would not have a material adverse effect on the Company
and its subsidiaries, taken as a whole;

(ix) to such counsel’s knowledge, there are no telecommunications statutes or
regulations that are required to be

 

18



--------------------------------------------------------------------------------

described in the Time of Sale Prospectus that are not described as required; and

(x) the execution and delivery by the Company of, and the performance by the
Company of their obligations under, this Agreement, the Indenture and the
Securities will not contravene any agreement or other instrument binding upon
the Company or any of its subsidiaries that is material to the Company
(including, without limitation, all agreements and indentures listed as Exhibits
to the Company’s Annual Report on Form 10-K for its fiscal year ended
December 31, 2005).

(e) The Underwriters shall have received on the Closing Date an opinion of
Shearman & Sterling LLP and an opinion of Davis Polk & Wardwell, counsels for
the Underwriters, dated the Closing Date, in the form and substance reasonably
satisfactory to you.

(f) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from Ernst &
Young LLP, independent public accountants, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and substantially all of the executive officers and
directors of the Company listed on Schedule IV hereto relating to sales and
certain other dispositions of shares of Class A Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date.

(h) The Underwriters shall have received on the Closing Date such documents as
you may reasonably request with respect to the good standing of the Company, the
due authorization and issuance of the Securities and other matters related to
the issuance of the Securities.

The several obligations of the Underwriters to purchase Additional Securities
hereunder are subject to the delivery to you on the applicable Option Closing
Date of each of the documents referred to above dated as of the Option Closing
Date (except that insofar as any documents relate to Securities, they may be
limited to covering only Additional Securities).

 

19



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to you, without charge, a signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference)
and to deliver to each of the Underwriters during the period mentioned in
Section 6(e) or 6(f) below, as many copies of the Time of Sale Prospectus, the
Prospectus, any documents incorporated therein by reference therein and any
supplements and amendments thereto or to the Registration Statement as you may
reasonably request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object.

(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.

(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.

(f) If, during such period after the first date of the public offering of the
Securities as in the reasonable opinion of counsel for the Underwriters the

 

20



--------------------------------------------------------------------------------

Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with sales by
an Underwriter or dealer, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Prospectus in order to make
the statements therein, in the light of the circumstances when the Prospectus
(or in lieu thereof the notice referred to in Rule 173(a) under the Securities
Act) is delivered to a purchaser, not misleading, or if, in the reasonable
opinion of counsel for the Underwriters, it is necessary to amend or supplement
the Prospectus to comply with applicable law, forthwith to prepare, file with
the Commission and furnish, at its own expense, to the Underwriters and to the
dealers (whose names and addresses you will furnish to the Company) to which
Securities may have been sold by you on behalf of the Underwriters and to any
other dealers upon request, either amendments or supplements to the Prospectus
so that the statements in the Prospectus as so amended or supplemented will not,
in the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law.

(g) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(h) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

(i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Securities under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including the
filing fees payable to the Commission relating to the Securities (within the
time required by Rule 456 (b)(1), if applicable), all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriters
and dealers, in the quantities hereinabove specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of

 

21



--------------------------------------------------------------------------------

the Securities for offer and sale under state securities laws as provided in
Section 6(g) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Securities by the National Association of
Securities Dealers, Inc., (v) any fees charged by the rating agencies for the
rating of the Securities, (vi) the cost of the preparation, issuance and
delivery of the Securities, (vii) the costs and charges of any trustee, transfer
agent, registrar or depositary, and (viii) all other costs and expenses incident
to the performance of the obligations of the Company hereunder for which
provision is not otherwise made in this Section. It is understood, however, that
except as provided in this Section, Section 8 entitled “Indemnity and
Contribution,” and the last paragraph of Section 10 below, the Underwriters will
pay all of their costs and expenses, including fees and disbursements of their
counsel, transfer taxes payable on resale of any of the Securities by them and
any advertising expenses connected with any offers they may make.

(j) If the third anniversary of the initial effective date of the Registration
Statement occurs before all the Securities have been sold by the Underwriters,
prior to the third anniversary to file a new shelf registration statement and to
take any other action necessary to permit the public offering of the Securities
to continue without interruption; references herein to the Registration
Statement shall include the new registration statement declared effective by the
Commission;

(k) During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) commercial paper issued in the
ordinary course of business or (iii) securities or warrants permitted with the
prior written consent of the Underwriters identified in Schedule II with the
authorization to release this lock-up on behalf of the Underwriters).

(l) To prepare a final term sheet relating to the offering of the Securities,
containing only information that describes the final terms of the Securities or
the offering in a form consented to by the Underwriters, and to file such final
term sheet within the period required by Rule 433(d)(5)(ii) under the Securities
Act following the date the final terms have been established for the offering of
the Securities.

7. Covenants of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise

 

22



--------------------------------------------------------------------------------

would not be required to be filed by the Company thereunder, but for the action
of the Underwriter. The Underwriters further covenant with the Company to pay or
cause to be paid the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) of the Securities Act, any electronic roadshow or the
Prospectus or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances in
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use therein.

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors and its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any amendment thereof, any preliminary prospectus,
the Time of Sale Prospectus, any issuer free writing prospectus that the Company
has filed, or is required to file, pursuant to Rule 433(d) of the Securities
Act, any electronic roadshow or the Prospectus or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through you expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any other free writing prospectus that the Company has filed or is required to
file pursuant to Rule 433(d) of the Securities Act or the Prospectus or any
amendment or supplement thereto.

 

23



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Underwriters authorized to appoint counsel under
this Section set forth in Schedule III hereto, in the case of parties
indemnified pursuant to Section 9(a), and by the Company, in the case of parties
indemnified pursuant to Section 9(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or
Section 8(b) is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each

 

24



--------------------------------------------------------------------------------

indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other hand from the offering of the Securities or (ii) if the allocation
provided by clause 8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Underwriters on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
underwriting discounts and commissions received by the Underwriters bear to the
aggregate initial public offering price of the Securities as set forth in the
Prospectus. The relative fault of the Company on the one hand and the
Underwriters on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Underwriters’ respective obligations to contribute
pursuant to this Section 8 are several in proportion to the respective principal
amounts of Securities they have purchased hereunder, and not joint.

(e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

25



--------------------------------------------------------------------------------

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter, any person controlling any Underwriter or any
affiliate of any Underwriter or by or on behalf of the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.

9. Termination. The Underwriters may terminate this Agreement by notice given by
you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, the Nasdaq National Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Prospectus or the Prospectus.

10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Underwriters’
Securities that it has or they have agreed to purchase hereunder on such date,
and the aggregate principal amount of Underwriters’ Securities which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
is not more than one-tenth of the aggregate principal amount of the
Underwriters’ Securities to be purchased on such date, the other Underwriters
shall be obligated severally in the proportions that the principal amount of
Firm Securities set forth opposite their respective names in Schedule II bears
to the aggregate principal amount of Firm Securities set forth opposite the
names of all such non-defaulting Underwriters, or in such other proportions as
you may specify, to purchase the Underwriters’ Securities which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase on such
date; provided that in no event shall the principal amount of Underwriters’
Securities that any Underwriter has agreed to purchase pursuant to this
Agreement be increased pursuant to this Section 10 by an amount in excess of
one-ninth of such principal amount of

 

26



--------------------------------------------------------------------------------

Underwriters’ Securities without the written consent of such Underwriter. If, on
the Closing Date, any Underwriter or Underwriters shall fail or refuse to
purchase Underwriters’ Firm Securities and the aggregate principal amount of
Underwriters’ Firm Securities with respect to which such default occurs is more
than one-tenth of the aggregate principal amount of Underwriters’ Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Underwriters’ Firm Securities are not
made within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non-defaulting Underwriter or the Company. In any
such case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Registration Statement, in the Time of Sale Prospectus,
in the Prospectus or in any other documents or arrangements may be effected. If,
on an Option Closing Date, any Underwriter or Underwriters shall fail or refuse
to purchase Additional Securities and the aggregate number of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate number of Additional Securities to be purchased on such Option
Closing Date, the non-defaulting Underwriters shall have the option to
(i) terminate their obligation hereunder to purchase the Additional Securities
to be sold on such Option Closing Date or (ii) purchase not less than the number
of Additional Securities that such non-defaulting Underwriters would have been
obligated to purchase in the absence of such default. Any action taken under
this paragraph shall not relieve any defaulting Underwriter from liability in
respect of any default of such Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arms length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this

 

27



--------------------------------------------------------------------------------

Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Underwriters shall be delivered, mailed or sent to
you at the address set forth in Schedule III hereto; if to the Company shall be
delivered, mailed or sent to the address set forth in Schedule III hereto.

 

28



--------------------------------------------------------------------------------

Very truly yours,

TIME WARNER TELECOM INC.

By:  

/s/ Paul B. Jones

 

Name:

 

Paul B. Jones

 

Title:

 

Senior Vice President,

General Counsel & Regulatory Policy

 

MORGAN STANLEY & CO. INCORPORATED WACHOVIA CAPITAL MARKETS, LLC

DEUTSCHE BANK SECURITIES INC.

Acting severally on behalf of themselves and the several Underwriters named in
Schedule II hereto

By:  

Morgan Stanley & Co. Incorporated

By:  

/s/ Jon Yourkoski

 

Name:

 

Jon Yourkoski

 

Title:

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE I

 

Term sheet

To prospectus dated March 17, 2006,

prospectus supplement dated March 17, 2006

  

Term Sheet to

Prospectus Supplement

Registration Statement No. 333-132504

Dated March 17, 2006

Filed Pursuant to Rule 433

Time Warner Telecom Inc.

$325,000,000

2.375% Convertible Senior Debentures due 2026

 

Issuer:    Time Warner Telecom Inc. Ticker:    TWTC Title of securities:   
2.375% Convertible Senior Debentures due 2026 Aggregate principal amount
offered:    $325 million Principal amount per debenture:    $1,000 Issue price:
   100% Over-allotment option:    $48.75 million Aggregate Underwriting
Compensation:    $8.125 million (excluding option to purchase up to $48.75
million of additional debentures) Proceeds Net of Aggregate Underwriting
Compensation:    $316.875 million (excluding option to purchase up to $48.75
million of additional debentures) Annual interest rate:    2.375% per annum
Conversion premium:    27.50% Reference price:    $14.62 Conversion price:   
$18.6405 per share of Class A common stock Conversion rate:    53.6466 shares of
Class A common stock per $1,000 aggregate principal amount of debentures
Trustee:    Wells Fargo Bank, National Association Interest payment dates:   
April 1 and October 1 of each year, beginning October 1, 2006 Maturity:    April
1, 2026 Redemption:    At any time on or after April 6, 2013, the issuer may
redeem the debentures either in whole or in part at a redemption price equal to
100% of the principal amount of the debentures to be redeemed, plus accrued and
unpaid interest, if any, up to, but excluding, the redemption date. Repurchase
at the Option of the Holder:    Holders may require the issuer to repurchase all
or part of their debentures for cash on April 1, 2013, April 1, 2016 and April
1, 2021 at a repurchase price equal to 100% of their principal amount, plus
accrued and unpaid interest, if any, up to, but excluding, the date of
repurchase. Designated Event:    If a designated event occurs prior to maturity,
holders will have the right to require the issuer to purchase all or part of
their debentures for cash at a repurchase price equal to 100% of their principal
amount, plus accrued and unpaid interest, if any, up to, but excluding, the date
of repurchase.

 

I-1



--------------------------------------------------------------------------------

Ranking:    The debentures will be senior unsecured debt of the issuer and will
rank equal in right of payment with all other existing and future senior
unsecured debt of the issuer. The debentures will rank junior of payment to the
existing and future secured debt of the issuer to the extent of the value of the
assets securing such debt. The debentures will be structurally subordinated to
all existing and future liabilities of the subsidiaries of the issuer. Use of
proceeds:    The issuer intends to use the net proceeds from this offering to
redeem a portion of its 101/8% senior notes due 2011. Listing:    There is no
plan to list the debentures on any securities exchange or to include them in any
automated quotation system. Trade date:    March 23, 2006 Settlement date:   
March 29, 2006 CUSIP:    887319 AC 5 ISIN NUMBER:    US887319AC51 Underwriters:
  

Morgan Stanley & Co. Incorporated (Deal Coordinator and Bookrunner)

Wachovia Capital Markets, LLC (Bookrunner)

Deutsche Bank Securities Inc. (Bookrunner)

Adjustment to conversion rate upon a Fundamental Change:    The following table
sets forth the Stock Price, Effective Date and number of additional shares to be
issuable per $1,000 principal amount of debentures upon conversions in
connection with a Fundamental Change:

Stock Price

 

Effective Date

   $14.62    $15.00    $16.00    $17.00    $18.00    $19.00    $20.00    $22.50
   $25.00    $27.50    $30.00    $40.00    $50.00    $60.00    $70.00

March 29, 2006

   14.7528    14.0824    12.5250    11.2179    10.1101    9.1656    8.3519   
6.7566    5.6014    4.7370    4.0713    2.4927    1.7058    1.2387    0.9305

April 1, 2007

   14.6572    13.9452    12.2986    10.9260    9.7709    8.7933    7.9573   
6.3393    5.1892    4.3439    3.7037    2.2299    1.5203    1.1048    0.8315

April 1, 2008

   14.5279    13.7682    12.0194    10.5724    9.3644    8.3506    7.4912   
5.8527    4.7145    3.8962    3.2890    1.9429    1.3216    0.9629    0.7270

April 1, 2009

   14.3599    13.5390    11.6599    10.1189    8.8452    7.7875    6.9010   
5.2446    4.1291    3.3514    2.7909    1.6116    1.0969    0.8038    0.6103

April 1, 2010

   14.1660    13.2614    11.2042    9.5360    8.1748    7.0609    6.1418   
4.4732    3.3999    2.6859    2.1939    1.2363    0.8483    0.6284    0.4810

April 1, 2011

   13.9286    12.9005    10.5803    8.7268    7.2425    6.0545    5.0985   
3.4439    2.4611    1.8599    1.4777    0.8230    0.5785    0.4356    0.3366

April 1, 2012

   13.6924    12.4399    9.6371    7.4468    5.7514    4.4550    3.4681   
1.9435    1.2054    0.8440    0.6569    0.3967    0.2908    0.2220    0.1729

April 1, 2013

   14.7528    13.0201    8.8534    5.1769    1.9090    0.0000    0.0000   
0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000

If the Stock Price is between two Stock Prices in the table or the Effective
Date is between two Effective Dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower Stock Prices and the two
Effective Dates, as applicable, based on a 365-day year. In addition, if the
Stock Price is less than $14.62 or in excess of $70.00 per share, subject to
adjustment, the issuer is not required to increase the conversion rate. In no
event, however, will the total number of shares issuable upon conversion of a
debenture exceed 68.3994 per $1,000 principal amount of debentures, subject to
adjustments.

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC web site at www.sec.gov. Alternatively, the issuer, any Underwriter or any
dealer

 

I-2



--------------------------------------------------------------------------------

participating in the offering will arrange to send to you the prospectus if you
request it by calling, if you are a retail investor, toll-free 1-800-584-6837 or
if you are an institutional investor by calling toll-free 1-866-718-1649.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

I-3



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriter

   Principal Amount
of Securities To Be
Purchased

Morgan Stanley & Co. Incorporated

   $ 178,750,000

Wachovia Capital Markets, LLC

   $ 113,750,000

Deutsche Bank Securities Inc.

   $ 32,500,000       

Total

   $ 325,000,000       

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

Underwriters authorized to release lock-up under Section 2:

  

Morgan Stanley & Co. Incorporated

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

Underwriter authorized to appoint counsel under Section 8(c):

   Morgan Stanley & Co. Incorporated Address for Notices to the Company:   

Time Warner Telecom Inc.

Attn: General Counsel

10475 Park Meadows Drive

Littleton, Colorado 80124

Address for Notices to the Underwriters:   

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

III-1



--------------------------------------------------------------------------------

SCHEDULE IV

PARTIES TO LOCK-UP AGREEMENTS

Larissa L. Herda

Olaf Olafsson

Richard J. Davies

Spencer B. Hays

Robert D. Marcus

George S. Sacerdote

Roscoe C. Young, II

Kevin W. Mooney

Mark D. Hernandez

Mark A. Peters

Paul B. Jones

John T. Blount

Catherine A. Hemmer

Michael A. Rouleau

Julie A. Rich

Robert W. Gaskins

Jill R. Stuart

 

IV-1



--------------------------------------------------------------------------------

EXHIBIT A

Morgan Stanley & Co. Incorporated

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

 

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, NY 10036

Dear Sirs and Mesdames:

The undersigned understands that Morgan Stanley & Co. Incorporated, Wachovia
Capital Markets, LLC and Deutsche Bank Securities Inc. (the “Underwriters”)
severally propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with Time Warner Telecom Inc., a Delaware corporation (the
“Company”), providing for the public offering by the Underwriters of Convertible
Debentures of the Company (the “Securities”) (such offering referred to as the
“Offering”). The Convertible Debentures will be convertible into shares of
Class A common stock of the Company (the “Common Stock”).

To induce the Underwriters that may participate in the Offering to continue
their efforts in connection with the Offering, the undersigned hereby agrees
that, without the prior written consent of Morgan Stanley & Co. Incorporated,
Wachovia Capital Markets, LLC and Deutsche Bank Securities Inc. on behalf of the
Underwriters, he or she will not, during the period commencing on the date
hereof and ending 90 days after the date of the final prospectus supplement
relating to the Offering (the “Prospectus”), (1) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (i) sales of
shares of Class A Common Stock through existing Rule 10b5-1 plans as in effect
on March 16, 2006, (ii) the transfer by a bona fide gift of Class A Common
Stock, provided that (a) the transferee shall enter into a written agreement
accepting the restrictions set forth in the preceding sentence and (b) no filing
of a registration statement with the Commission or other filing with the
Commission, including under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall

 

A-1



--------------------------------------------------------------------------------

be required or shall be voluntarily made in respect of the transfer during the
90-day restricted period, and (vi) transactions relating to shares of Class A
Common Stock or other securities of the Company acquired in open market
transactions after the completion of the Offering, provided that no filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
during the 90-day restricted period in connection with subsequent sales of
Common Stock or other securities of the Company acquired in such open market
transactions.

In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley & Co. Incorporated, Wachovia Capital Markets, LLC and Deutsche
Bank Securities Inc. on behalf of the Underwriters, he or she will not, during
the period commencing on the date hereof and ending 90 days after the date of
the Prospectus, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

If:

(4) during the last 17 days of the 90-day restricted period the Company issues a
earnings release or material news or a material event relating to the Company
occurs; or

(5) prior to the expiration of the 90-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period; and in each case

(6) at the end of the 90-day restricted period, (i) the Company’s shares are not
“actively traded securities” as such term is defined in Regulation M under the
Securities Act of 1933, as amended (the “Securities Act”) or (ii) the
Underwriters are not able to publish or distribute research reports concerning
the Company or its industry pursuant to Rule 139 of the Securities Act,

then the restrictions imposed by this agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors and assigns.

 

A-2



--------------------------------------------------------------------------------

The undersigned understands that whether or not the Offering actually occurs
depends on a number of factors, including market conditions. The Offering will
only be made pursuant to an Underwriting Agreement, the terms of which are
subject to negotiation between the Company and the Underwriters.

 

Very truly yours,

   

(Name)

   

(Address)

 

A-3